Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 3-12 and 14-22 are allowed; 
4.	Independent claims 3 and 12 claim an eye tracking apparatus includes: a light source module including a light source and a scanning mirror, the light source being configured to provide light toward an eye region of a user while a direction of the light is changed at intervals of a predetermined time period under control of the scanning mirror; and a dynamic vision sensor (DVS) camera module configured to generate an image based on a variation in an amount of light reflected from the eye region of the user, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Sarkar et al., US Patent Application (20160166146), hereinafter “Sarkar” and Hansen US Patent Application (20140002349), hereinafter “Hansen”, which do not teach the features claimed in the independent claims, 3 and similarly worded claim 12: “1. A wearable device comprising: a light source module comprising a light source and a scanning mirror, the light source configured to provide light toward an eye region of a user and the scanning mirror configured to control to change a direction of the light from the light source toward the eye region at intervals of a predetermined time period; a dynamic vision sensor (DVS) camera module configured to sense a difference between a first amount of light reflected by a first point of the eye region and a second amount of light reflected by a boundary point of a cornea region of the user, which is adjacent to the first point, as the direction of the light from the light source to the eye region is changed over time, and generate an image representing the sensed difference between the first amount of light and the second amount of light; and a processor configured to detect the boundary point of the cornea region of the user based on the sensed difference, represented in the image, being equal to or greater than a certain magnitude”.

In regards to claims 3 and 12 the representative prior art is Sarkar and Hansen. Sarkar discloses a system for tracking eye location is disclosed. Systems in accordance with the present invention include a scanner for sweeping a first optical signal across the surface of an eye, a detector for detecting a second optical signal reflected from the eye, and a detection circuit for determining a maximum intensity in the second optical signal. In operation, the scanner sweeps the first optical signal over the surface of the eye while the detection circuitry determines a plurality of intensity maxima in the second optical signal. The time between the intensity maxima during the sweep is indicative of the location of the cornea within the eye surface
Hansen discloses a method of filtering glints by processing an image of a user's cornea to obtain coordinates of desired glints from a configuration of light sources, comprising processing an image, in a first image space, of a user's cornea to determine coordinates of respective multiple positions of glints; and iteratively: selecting from the coordinates a first and a second set of coordinates; computing from the first set of coordinates a transformation that transforms the first set of coordinates into first coordinates of a predetermined spatial configuration; and testing whether the transformation transforms also the second set into positions that match second positions of the predetermined configuration. The coordinates of the desired glints are selected as those first and second sets which are transformed into coordinates that match the first and second coordinates of the predetermined configuration. Henson further discloses a an image can originate from a conventional camera of any type or,
mutatis mutandis, from other types of 2D light sensors such as those detecting changes in light intensity and providing “images* in the form of 2D event sequences or simply events.

In regards to claims 3 and 12 Sarkar and Hansen, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a dynamic vision sensor (DVS) camera module configured to sense a difference between a first amount of light reflected by a first point of the eye region and a second amount of light reflected by a boundary point of a cornea region of the user, which is adjacent to the first point, as the direction of the light from the light source to the eye region is changed over time, and generate an image representing the sensed difference between the first amount of light and the second amount of light; and a processor configured to detect the boundary point of the cornea region of the user based on the sensed difference, represented in the image, being equal to or greater than a certain magnitude” of the claimed invention.  Claims 4-11 & 21; and14-20 & 22 depend from claims 3 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694